DETAILED ACTION
Status of Application
	This action follows a reply filed on 03/01/2022.  Per the reply, claims 1, 3-5, 7 and 9-12 have been amended and claim 15 has been cancelled.  No new claims have been added.  Accordingly, claims 1-14 remain pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection(s)
	The rejections under 35 U.S.C. 112 have been obviated by appropriate amendments to claims 3-5, 7 and 9-12, and the cancellation of claim 15.  Further, applicant’s arguments, see page 7, filed 03/01/2022, with respect to the rejection of claims 1, 2, 5, 6, 8, 10, 13 and 15 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brown et al (US 6306981 B1) have been fully considered and are persuasive in light of the amendment to claim 1 (stipulating “the cooled third stream comprises from 1 to 30 wt% condensed fluidization gas”).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made primarily in view of Olson et al (US 2001/0024625 A1) as detailed infra.   

Claim Rejections – Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-7 and 9-12 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of copending Application No. 16/765,103 (reference application; published as US 2020/0346180 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the substantial overlap in scope of the mutually claimed subject matter.  In particular, pending claims 1 and 2 are drawn to a method for improving the cooling of a gas solids olefin polymerization reactor comprising:
- a top zone;
- a middle zone, which comprises a top end in direct contact with said top zone and which
is located below said top zone, the middle zone having a generally cylindrical shape; and
- a bottom zone, which is in direct contact with a bottom end of the middle zone and which is
located below the middle zone;
comprising the following steps:
a) introducing a first stream of fluidization gas into the bottom zone;
b) polymerizing olefin monomer(s) in the presence of a polymerization catalyst in a
dense phase formed by particles of a polymer of the olefin monomer(s) suspended in
an upwards flowing stream of the fluidization gas in the middle zone;
c) withdrawing a second stream comprising the fluidization gas from the top zone;
d) introducing the second stream into a cooler;
e) withdrawing the cooled second stream from the cooler; and
f) splitting the cooled second stream into a cooled third stream and the first stream;
g) introducing the cooled third stream through one or more feeding ports in a feeding area of the middle zone at the dense phase in the middle zone of the gas solids olefin
polymerization reactor;
wherein the cooled third stream comprises from 1 to 30 wt% condensed fluidization gas;
wherein the feeding area of the middle zone is located on the surface of the middle zone
between the top end and 50% of the total height of the middle zone, whereas the bottom end
corresponds to 0% and the top end corresponds to 100% of the total height of the middle zone.
Pending claim 4 is drawn to the method according to claim 1, wherein the cooled third stream is introduced through the one or more feeding ports into the dense phase in the middle zone of the gas solids olefin polymerization reactor in an angle of 5° to 75°, wherein the introduction angle is the angle between 
- the projection of the direction of the cooled third stream after introduction into the reactor
on a projection plane, which crosses a tangent plane of the generally cylindrical shape of
the middle zone at the location of the one or more feeding ports and along an intersection
line between the tangent plane and the generally cylindrical surface of the middle zone,
whereas the projection plane is located perpendicular to the tangent plane, and
- a perpendicular line, which
o crosses the generally cylindrical surface of the middle zone at the location of the
one or more feeding ports,
o is located parallel to the projection plane, and
o is perpendicular to the tangent plane.
Copending claim 1 is drawn to a process for polymerizing olefin monomer(s) in a gas solids olefin polymerization reactor and recites identical reactor elements, and identical process steps and introduction angle to the aforementioned pending claims. Pending claim 1 additionally recites, “improving the cooling capacity of a gas solids olefin polymerization reactor” as an effect or benefit of the claimed method.  No corresponding recitation appears in the copending claims. However, merely reciting a new effect or benefit of a method does not render that method unobvious over another substantially identical process. Here, the correspondence between the conflicting claims with respect to reactor structure and method/process steps, as detailed above, provides a reasonable basis for believing the pending and copending claims define substantially identical subject matter.
Pending claims 5-7 correspond, in scope, to copending claims 4-6, respectively.
Pending claim 9 corresponds, in scope, to copending claim 7.
Pending claim 10 generically encompasses the range recited in copending claim 8 for the corresponding parameter (superficial gas velocity of upwards flowing stream of fluidization gas in the middle zone).
Pending claims 11-12 correspond, in scope, to copending claims 9-10, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al (US 2001/0024625 A1; ‘Olson’).
	Regarding Claims 1 and 2, Olson relates to gas phase exothermic reactions, particularly olefin
polymerization, to make particulate product in fluidized bed reactors (para [0001]). As disclosed, the
reactor comprises:
	- a top zone (Fig. 1: expanded upper section 28);
- a middle zone, which comprises a top end in direct contact with said top zone and which is
located below said top zone, the middle zone having a generally cylindrical shape (Fig. 1:
fluidized bed section 2 depicted as an upright cylinder); and
-a bottom zone, which is in direct contact with a bottom end of the middle zone and which is
located below the middle zone (Fig. 1: bottom of reactor located below and in direct contact
with fluidized bed section 2).
Olson specifically discloses a process (i.e., method) comprising the following steps:
a) introducing a first stream of fluidization gas into the bottom zone (Fig. 1: fluid recycle stream
3 and para [0027));
b) polymerizing olefin monomer(s) in the presence of a polymerization catalyst in a dense phase
formed by particles of a polymer of the olefin monomer(s) suspended in an upwards flowing stream of the fluidization gas in the middle zone (Fig. 1; para [0027]: reaction vessel 1 contains a
fluidized bed 2 of particulate product with a fluid recycle stream entering the bottom inlet line 3
and exiting through line 4 from expanded section 28; and working Examples 1-6 (paras [0073]-
[0078]));
c) withdrawing a second stream comprising the fluidization gas from the top zone (Fig. 1: recycle
stream 4 withdrawn from upper section 28);
d) introducing the second stream into a cooler (Fig. 1: recycle stream 4 introduced into cooler
17);
e) withdrawing the cooled second stream from the cooler (Fig. 1 and para [0029]: recycle stream
thus may be partially condensed as it exits the cooler 17. ... The amount of gas and non-
condensed vapor in the recycle stream and the velocity of that non-liquid phase should be
sufficient to keep the liquid portion of the recycle stream suspended, in order to avoid settling
and accumulation of liquid in the recycle line 4);
f) splitting the cooled second stream into a cooled third stream and the first stream (Fig. 1 and
para [0030]: partially condensed recycle stream which exits the cooler 17 is separated into two
or more streams. The separation is conducted in a segment 22 of the recycle conduit ... By
varying the design and placement of the conduit segment 22, the "slip stream" line 19
(sometimes herein called a bypass or a bypass line) can be enriched in liquid content relative to
the primary exit stream);
g) introducing the cooled third stream through one or more feeding ports in a feeding area of
the gas solids olefin polymerization reactor (Fig. 1 and para [0030]: stream in line 19, which has
preferably been enriched in liquid content, may be re-injected into the reaction zone of the
fluidized bed at one or more locations 20 above the gas distributor grid plate 7),
wherein the cooled third stream comprises from 1 to 30 wt% condensed fluidization gas (paras
[0051] (Table 5) and [0052]: This analysis reveals that it is feasible to collect about 20.30 to
24.20% of the liquid in the recycle stream into the smaller split stream (i.e., line 19 in Fig. 1)).
Further as to the claimed effect/benefit of “improving the cooling capacity of a gas solids olefin polymerization reactor,” Olson recognizes heat removal improvement advantages when practicing the Olson invention with condensed mode operation (para [0070]).  
The teachings of Olson differ from the present invention only in that Olson does not directly teach introducing the slip stream 19 (as “cooled third stream”) through one or more feeding ports in a feeding area of the middle zone at the dense phase in the middle zone of the gas solids olefin polymerization reactor, wherein the feeding area is located on the surface of the middle zone between the top end and 50% of the total height of the middle zone (claim 1) or 70% of the height of the middle zone (claim 2) in relation to the top end of the middle zone. Olson instead teaches that re-injection of the stream in line 19 should be in a zone of the fluidized bed where it will vaporize quickly, and usually this is in the lower half, preferably the lower third, of the bed (para [0030]). However, it is well settled that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123 (I) - (Il). Here, Olson goes on the state that, in principle, “the recycle fluid may be re-injected anywhere in the fluidized bed” (id.). Thus, an ordinarily skilled practitioner would have reasonably expected re-injection location(s) in the upper half of the fluidized bed 2 (corresponding to claimed “middle zone”) to afford an adequate liquid vaporization rate.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the process of Olson by introducing the slip stream in line 19 to an upper section of the fluidized bed 2, corresponding to a feeding area location within the “middle zone” as defined in present claims 1 and 2. This is especially the case in the absence of objective evidence of criticality in operating over the entire scope of feeding area locations defined in said claims.
	Regarding Claim 5, Olson further discloses wherein the number of feeding ports for introducing
the cooled third stream is in the range of 1 to 15, specifically one as shown in Fig. 1 (location 20). See also paragraph [0030] (stream in line 19, which has preferably been enriched in liquid content, may be re-injected into the reaction zone of the fluidized bed at one or more locations 20 above the gas distributor grid plate 7).
	Regarding Claim 6, Olson renders obvious the process according to claim 1 as discussed above.
Olson further suggests wherein the feeding ports are distributed across the feeding area of the middle
zone of the gas solids olefin polymerization reactor in the axial and/or radial direction as claimed.  See
paragraph [0030] (re-injection point of the stream in line 19 may be at multiple locations around the
circumference of the fluidized bed and at multiple locations along the axis of the fluidized bed).
	Regarding Claim 7, Olson renders obvious the process according to claim 1 as discussed above.
Olson further teaches (para [0030]) that slip stream line 19 preferably contains 5 to 30 percent of the
material in the total recycle stream, which equates to 95 to 70 percent of the material being contained
in the primary stream in line 3 (Fig. 1). Olson thereby implicitly teaches splitting the cooled second
stream (from cooler 17) into the cooled third stream (slip stream line 19) and the first stream (primary
stream line 3) at a ratio defined by a range embraced by the claimed range for the corresponding
parameter.
	Regarding Claim 8, Olson renders obvious the process according to claim 1 as discussed above.
Olson further teaches the steps of introducing the second stream into a compressor; withdrawing the compressed second stream from the compressor and introducing the compressed second stream into the cooler (Figs. 1, 12; para [0028]: recycle stream exiting through line 4 … is passed through a compressor 16 and cooler 17).  
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Olson as applied to claim 1 above, and further in view of Jenkins et al (US 4543399; ‘Jenkins’).  
	Regarding Claim 10, Olson renders obvious the process according to claim 1 as discussed above.
Olson does not directly teach wherein the superficial gas velocity of the upwards flowing stream of the
fluidization gas in the middle zone is from 0.35 to 1.2 m/s. However, the Olson invention is stated to be an improvement in the “condensed mode” of operation as disclosed by, inter alia, Jenkins et al in U.S.
Pat. No. 4,543,399 (para [0016]).  Jenkins teaches that to maintain a viable fluidized bed, the superficial
gas velocity through the bed must exceed the minimum flow required for fluidization, and preferably is
at least 0.2 ft/sec (= 0.061 m/s) and that, ordinarily, the superficial gas velocity does not exceed 5.0
ft/sec (= 1.52 m/s) (col. 5, lines 59-65).  Jenkins further demonstrates condensed mode operation of a
fluidized bed gas-phase reaction system where the superficial gas velocity in the fluidized bed is 2.0
feet/sec (= 0.61 m/s) (cols. 10-12: Examples 1, 2). In light of the teachings of Jenkins, it would have been
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify further the process of Olson by adjusting the superficial gas velocity of the fluidization gas in the middle zone of the reaction vessel 1 to a value within the claimed range, especially 0.61 m/s, in the expectation of ensuring viability of the fluidized bed 2.

Response to Argument
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection supra does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further requests that the double patenting rejection be held in abeyance until the identification of allowable subject matter in the this and the copending application, at which time Applicant will either provide arguments against said rejection or file a Terminal Disclaimer. However, applicants have cited no authority permitting such action and examiner has independently found none.  To the contrary, MPEP 804(I)(B)(1) provides that a complete response to a nonstatutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action.  As applicants have not complied with either option, the continued double patenting rejection must be maintained. 

Allowable Subject Matter
	Claims 4, 9, 11 and 12 are deemed free of the prior art.  Claims 3 and 14 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.  Note, however, that allowability also requires resolution of the double-patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/05-26-22